Citation Nr: 0813838	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-07 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1971 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In May 2006, the veteran testified at a videoconference 
before the undersigned Veterans Law Judge.

The Board previously remanded this matter in November 2006.


FINDING OF FACT

There is competent medical evidence which demonstrates that 
hepatitis C is attributable to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, hepatitis 
C was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a December 2003 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for service 
connection.  This letter explained VA's duty to assist the 
veteran with the development of his claim and informed the 
veteran what evidence VA would be responsible for obtaining 
and what evidence VA would assist the veteran in obtaining.  
This letter also advised the veteran to submit any relevant 
medical records in his possession.  This notice complied with 
the timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

A November 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The record in 
this case includes service medical records and post-service 
VA and private medical records.    The veteran was afforded  
VA examinations from which opinions were obtained. 

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II.  Analysis of Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the May 2006 hearing, the veteran testified that he 
believes he contracted hepatitis C from air gun inoculations 
during service.  He testified that a corpsman aboard his ship 
gave him tattoos during service.  He testified that he did 
not use intravenous drugs during service or after service. 

On a hepatitis C risk factors questionnaire submitted in July 
2004, the veteran denied the use of intravenous drugs or 
intranasal cocaine.  He denied a history of high-risk sexual 
activity, hemodialysis, tattoos or body piercings, sharing 
toothbrushes or razor blades, acupuncture with non-sterile 
needles and blood transfusions.  

The veteran served on active duty from March 1971 to November 
1971.      
The report of the February 1971 enlistment examination 
indicates that no tattoos were noted.  
   
Service medical records show that the veteran was seen on an 
emergency basis in July 1971 with complaints of reported drug 
abuse.  It was noted that the veteran denied an addiction to 
drugs but stated that he began to use acid in boot camp.  The 
veteran reported that he used acid or smoked pot two weeks 
prior.  A physician noted, "history of drug abuse - LSD, 
pot."  The veteran underwent an examination for suspected 
drug use in July 1971.   The examination report noted that, 
"[the veteran] appeared to be under the influence of some 
intoxicant which could cause euphoria, loss of recent memory, 
pupil dilation and increase in pulse or pulse pressure.  The 
drugs responsible could be either amphetamines or LSD.  Less 
likely would be marijuana."

The November 1971 separation examination noted that the 
veteran had two tattoos on the left arm and two tattoos on 
the right arm.

Evidence of post-service treatment for chronic hepatitis C is 
contained in VA and private medical records dated from 2003 
to the present.  Private treatment records from Dr. W.O., 
M.D., dated in November 2003, reflect a diagnosis of 
hepatitis C.  These records indicate that the veteran denied 
a history of blood transfusion or intravenous drug use.  
These records noted, "dirty needle in Navy."  

The records contains two VA examination reports.  In July 
2004, a VA physician opined that hepatitis C is not related 
to service.  The examiner reviewed the claims file and 
addressed the veteran's risk factors for contracting 
hepatitis C.  It was noted that the veteran reported getting 
tattoos during service.  The veteran recalled receiving air 
gun immunization injections in boot camp and reported that 
there was blood on his arm and on the arms of other recruits 
with those immunizations.  The veteran denied a history of 
blood transfusions in the past.  The veteran denied other 
blood exposures, either therapeutic from hospitalized 
settings or other incidental blood exposures.  The veteran 
denied ever using intravenous drugs.  He also denied using 
any oral or inhaled drugs such as LSD, marijuana, amphetamine 
or cocaine. The examiner noted that the veteran also denied a 
history of treatment for alcohol abuse, and there was no 
history of arrest for driving under the influence.  The 
veteran also denied a history of multiple sex partners.  

The examiner diagnosed hepatitis C, currently undergoing 
immune therapy.  The examiner noted July 1971 clinical 
records which showed that the veteran denied an addiction to 
drugs but stated that he began to use acid during boot camp 
liberty.  
The examiner also referred to private medical records from 
Dr. W.O., M.D. which indicated that the veteran requested a 
medical marijuana certificate.  The VA examiner stated that, 
based upon a review of the veteran's medical records and 
service medical records, it was "not as least as likely as 
not" that the veteran's hepatitis C illness was obtained 
from an air gun injection received during active duty.  The 
examiner stated, "It is more likely that the veteran 
incurred the hepatitis C from some other source."

Another VA opinion was obtained in August 2007.  The examiner 
was asked to specifically address the veteran's history of 
tattoos during service.  The  VA examiner noted review of the 
claims file.  The examiner noted the medical history provided 
in conjunction with the August 2004 VA examination.  The 
examiner discussed the veteran's risk factors for hepatitis.  
It was noted that the veteran previously reported that, while 
he was on board a ship, a hospital corpsman gave him two 
tattoos on each arm.  The veteran denied a history of blood 
transfusions in the past.  The veteran recalled a history of 
air gun immunizations during boot camp.  He denied any other 
blood exposures, either therapeutic from hospitalized 
settings or other incidental blood exposures.  When asked 
about illegal or illicit drug use, he specifically denied 
ever using any intravenous drugs.  He specifically denied 
using any oral or inhaled drugs such as LSD, marijuana, 
amphetamine or cocaine.  He also denied a history of 
treatment for alcohol, and there (is) no history of arrest 
for driving under the influence.  

The examiner concluded that hepatitis C is "as likely as 
not" related to service and stated that exposure may have 
occurred from either tattoos obtained or air gun 
immunization.  The examiner stated that determining which was 
impossible without resorting to mere speculation.  
 
An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  The probative value 
of a medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).  

In this case, both VA medical opinions included a thorough 
discussion of the claims file and the treatment records 
contained therein.  However, the 2004 VA medical opinion did 
not address whether the veteran could have contracted 
hepatitis C while getting tattoos in service.  Additionally, 
while the 2004 medical opinion indicated that hepatitis C 
might be related to "other sources," the examiner did not 
specifically identify the other risk factors to which 
hepatitis C could be attributed. 

The Board finds that the evidence is at least in equipoise 
regarding whether hepatitis C was incurred during service.  A 
competent medical opinion found that hepatitis C could have 
been contracted as result of air gun inoculations and tattoos 
during service.  Service medical records noted that the 
veteran reported drug use, but no specific report of 
intravenous drug use.  The service medical records and post-
service medical records are negative for any findings of 
intravenous drug use, and the veteran denied intravenous drug 
use in his statements and testimony.  While there is some 
conflicting evidence with regard to answers relating to 
marijuana or drug use, there is no confirmed intravenous use 
in the record.  Therefore, resolving all reasonable doubt in 
the veteran's favor, the Board concludes that service 
connection for hepatitis C is warranted.  


ORDER

Service connection for hepatitis C is granted.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


